*
                                      .. .




~0~2 i4tt~fetkd8, hpwipart,ur03.w8:
            :
       @5h4 4OIUJMt&MtiOIl-~tEti~8                     EdEtUi-
    sm8 her&nrir6a ahall also                 &gplr    to   all
    rt46smd oom~tics rhltsouv4r0oU40t4d                           .
    br seid     OrfiOW8   ia their ufiioid oqaoity,
    uhsther     aowuntable   a8 rW8  or off144 unilor
    tti ~484llt,        andw       hf,     &BkIePti gL" rprMh&
                                 hereby tUpJBJ884 rem-
                                 an6 ttbmaotar or ooiape-
    8#m8I      @X44@    iroar the ptWi8iCU8      Or thi8
    Aot 8b0.1 b8 rW4d8          nOsiY4d br Sh4Siff8
    rOr 4pQdWR8i4tt Or O-                 w         tiV68
    Irma jUOtiQ4       UtdrOr    th0 ?4OOVOX7Y 0 8%014a
    pl?opokty,     anh Wnefr     &WOOiVOb.by OOtUStf au48
    Ed    JUOtiO48 Or th0 PWIOI) rOT pt3rf~
    m8rrTf4go    0 orwonfer,    whloh  mm   @ill    not  be
    woountablo rot End slot required to bo r8-
    pWt4d       a8 r448 Or OrflW.’
       hS%iOh       668%e BOri86d civil statut48# roads
U   rOuW81
        "Whoa     any   porrca     other    than   a   duWr,
     84118 4"rehiol4 8ubjWt              to rogistratian
-     .




           Trwtia that
    qulrf, wo ream %I